





EXHIBIT 10.11

Business  Lease




THIS AGREEMENT, entered into this 14th day of May 1999 between Richard Bulow -
217 N. Country Club Dr., Atlantis, FL 33462 Phone 561 966 8000, hereinafter
called the lessor, party of the first part, and Gulfstream International
Airlines Inc. 1815 Griffin Rd.Ste 400 of the County of Broward (City of Dania)
and State of Florida 33004 hereinafter called the lessee or tenant, party of the
second part:

WITNESSETH, That the said lessor does this day lease unto said lessee, and said
lessee does hereby hire and take as tenant under said lessor East or 4000 sq ft
approx. known as Bay D at 4100 Ravenswood Rd. Dania, FL., ZIP 33312, together
with ½ acre approx. on East end of property, to be used and occupied by the
lessee as repair, storing & distribution of airline equipment only. and for no
other purposes or uses whatsoever, for the term of Five years, subject and
conditioned on the provisions of clause ten of this lease beginning the 15th day
of June 1999, and ending the 14th day of June 2004, at and for the agreed total
rental of $181,500.00 plus four CPI Index adjustment at the end of each lease
year and never to go below the 1999 rent of $3025.00 per month, payable as
follows:

Lessor acknowledges first month rent of $3025.00, and the last months rent of
$3025.00 plus (CPI adjustments to be made later) for a total of $6050.00 all due
at the signing of lease.

Lessee agrees to accept premises as is and will make any improvements they
require. Lessor to be responsible for Real Estate Taxes & Property Insurance

Paragraphs 22 through 35 to be attached to standard Business Lease form.

Late payment penalty of 5% after 10 day grace period

Lessees employees and building trades may occupy leased space any time after
lease is signed to oversee improvements and install equipment.

Proposed building plans for Wm Funderburk to be approved by Richard Bulow and
made part of this lease. These improvements are to be made and are reflected in
the already reduced monthly rent and will be listed as adendum #1

Outdoor billboard tenant to have unrestricted outdoor access to property at all
times and cooperate to secure property

all payments to be made to the lessor on the fifteenth day of each and every
month in advance without demand at the office of Richard Bulow at 217 N. Country
Club Drive in the City of Atlantis, FL 33462 or at such other place and to such
other person, as the lessor may from time to time designate in writing.

The following express stipulations and conditions are made a part of this lease
and are hereby assented to by the lessee:

FIRST: The lessee shall not assign this lease, nor sub-let the premises, or any
part thereof nor use the same, or any part thereof, nor permit the same, or any
part thereof, to be used for any other purpose than as above stipulated, nor
make any alterations therein, and all additions thereto, without the written
consent of the lessor, and all additions, fixtures or improvements which may be
made by lessee, except movable office furniture, shall become the property of
the lessor and remain upon the premises as a part thereof, and be surrendered
with the premises at the termination of this lease.

SECOND: All personal property placed or moved in the premises above described
shall be at the risk of the lessee or owner thereof, and lessor shall not be
liable for any damage to said personal property, or to the lessee arising from
the bursting or leaking of water pipes, or from any act of negligence of any
co-tenant or occupants of the building or of any other person whomsoever.

THIRD: That the tenant            shall promptly execute and comply with all
statutes, ordinances rules, orders, regulations and requirements of the Federal,
State and City Government and of any and all their Departments and Bureaus
applicable to said premises, for the correction, prevention, and abatement of
nuisances or other grievances, in, upon, or connected with said premises during
said term; and shall also promptly comply with and execute all rules, orders and
regulations of the applicable fire prevention codes for the prevention of fires,
at __________ own cost and expense.

FOURTH: In the event the premises shall be destroyed or so damaged or injured by
fire or other casualty during the life of this agreement, whereby the same shall
be rendered untenantable, then the lessor shall have the right to render said
premises tenantable by repairs within ninety days therefrom. If said premises
are not rendered tenantable within said time, it shall be optional with either
party hereto to cancel this lease, and in the event of such





1




--------------------------------------------------------------------------------







cancellation the rent shall be paid only to the date of such fire or casualty.
The cancellation herein mentioned shall be evidenced in writing.

FIFTH: The prompt payment of the rent for said premises upon the dates named,
and the faithful observance of the rules and regulations printed upon this
lease, and which are hereby made a part of this covenant, and of such other and
further rules or regulations as may be hereafter made by the lessor, are the
conditions upon which the lease is made and accepted and any failure on the part
of the lessee to comply with the terms of said lease, or any of said rules and
regulations now in existence, or which may be hereafter prescribed by the
lessor, shall at the option of the lessor, work a forfeiture of this contract,
and all of the rights of the lessee hereunder.

SIXTH: If the lessee shall abandon or vacate said premises before the end of the
term of this lease, or shall suffer the rent to be in arrears, the lessor may,
at his option, forthwith cancel this lease or he may enter said premises as the
agent of the lessee, without being liable in any way therefor, and relet the
premises with or without any furniture that may be therein, as the agent of the
lessee, at such price and upon such terms and for such duration of time as the
lessor may determine, and receive the rent therefor, applying the same to the
payment of the rent due by these presents, and if the full rental herein
provided shall not be realized by lessor over and above the expenses to lessor
in such re-letting, the said lessee shall pay any deficiency, and if more than
the full rental is realized lessor will pay over to said lessee the excess of
demand.

SEVENTH: Lessee agrees to pay the cost of collection and ten per cent attorney’s
fee on any part of said rental that may be collected by suit or by attorney,
after the same is past due.

EIGHTH: The lessee agrees that he will pay all charges for rent, gas,
electricity or other illumination, and for all used on said premises, and should
said charges for rent, light or herein provided for at any time remain due and
unpaid for the space of five days after the same shall have become due, the
lessor may at its option consider the said lessee tenant at sufferance and the
entire rent for the rental period then next ensuing shall at once be due and
payable and may forthwith be collected by distress or otherwise.

NINTH: The said lessee hereby pledges and assigns to the lessor all the
furniture, fixtures, goods and chattels of said lessee, which shall or may be
brought or put on said premises as security for the payment of the rent herein
reserved, and the lessee agrees that the said lien may be enforced by distress
foreclosure or otherwise at the election of the said lessor, and does hereby
agree to pay attorney’s fees of ten percent of the amount so collected or found
to be due, together with all costs and charges therefore incurred or paid by the
lessor.

TENTH: [DELETED]

ELEVENTH: The lessor, or any of his agents, shall have the right to enter said
premises during all reasonable hours, to examine the same to make such repairs,
additions or alterations as may be deemed necessary for the safety, comfort, or
preservation thereof, or of said building, or to exhibit said premises, and to
put or keep upon the doors or windows thereof a notice “FOR RENT” at any time
within thirty (30) days before the expiration of this lease. The right of entry
shall likewise exist for the purpose of removing placards, signs, fixtures,
alterations, or additions, which do not conform to this agreement, or to the
rules and regulations of the building.

TWELFTH: Lessee hereby accepts the premises in the condition they are in at the
beginning of this lease and agrees to maintain said premises in the same
condition, order and repair as they are at the commencement of said term,
excepting only reasonable wear and tear arising from the use thereof under this
agreement, and to make good to said lessor immediately upon demand, any damage
to water apparatus, or electric lights or any fixture, appliances or
appurtenances of said premises, or of the building, caused by any act or neglect
of lessee, or of any person or persons in the employ or under the control of the
lessee.

THIRTEENTH: It is expressly agreed and understood by and between the parties to
this agreement, that the landlord shall not be liable for any damage or injury
by water, which may be sustained by the said tenant or other person or for any
other damage or injury resulting from the carelessness, negligence, or improper
conduct on the part of any other tenant or agents, or employees, or by reason of
the breakage, leakage, or obstruction of the water, sewer or soil pipes, or
other leakage in or about the said building.

FOURTEENTH: If the lessee shall become insolvent or if bankruptcy proceedings
shall be begun by or against the lessee, before the end of said term the lessor
is hereby irrevocably authorized at its option, to forthwith cancel this lease,
as for a default. Lessor may elect to accept rent from such receiver, trustee,
or other judicial officer during the term of their occupancy in their fiduciary
capacity without affecting lessor’s rights as contained in this





2




--------------------------------------------------------------------------------







contract, but no receive; trustee or other judicial officer shall ever have any
right, title or interest in or to the above described property by virtue of this
contract.

FIFTEENTH: Lessee hereby waives and renounces for himself and family any and all
homestead and exemption rights he may have now, or hereafter, under or by virtue
of the constitution and laws of the State of Florida, or of any other State, or
of the United States, as against the payment of said rental or any portion
hereof, or any other obligation or damage that may accrue under the terms of
this agreement.

SIXTEENTH: This contract shall bind the lessor and its assigns or successors,
and the heirs, assigns, personal representatives, or successors as the case may
be, of the lessee.

SEVENTEENTH: It is understood and agreed between the parties hereto that time is
of the essence of this contract and this applies to all terms and conditions
contained herein.

EIGHTEENTH: It is understood and agreed between the parties hereto that written
notice mailed or delivered to the premises leased hereunder shall constitute
sufficient notice to the lessee and written notice mailed or delivered to the
office of the lessor shall constitute sufficient notice to the Lessor, to comply
with the terms of this contract.

NINETEENTH: The rights of the lessor under the foregoing shall be cumulative,
and failure on the part of the lessor to exercise promptly any rights given
hereunder shall not operate to forfeit any of the said rights.

TWENTIETH: It is further understood and agreed between the parties hereto that
any charges against the lessee by the lessor for services or for work done on
the premises by order of the lessee or otherwise accruing under this contract
shall be considered as rent due and shall be included in any lien for rent due
and unpaid.

TWENTY-FIRST: It is hereby understood and agreed that any signs or advertising
to be used, including awnings, in connection with the premises leased hereunder
shall be first submitted to the lessor for approval before installation of same.

TWENTY SECOND: All leasehold improvements made by the lessee shall be subject to
written approval of the lessor, including the contractor or contractors who
execute such work. Any changes in the plans or specifications shall be
resubmitted to the lessor for written approval. Any contractor, subcontractor,
materialmen or laborers doing business with the lessee, incident improvements to
the demised premises, is limited as to any lien rights such persons may have to
the leasehold interest of the lessee. However, the leassee covenants that lessee
shall not suffer or permit any liens to be filed in connection with leasehold
improvements to the demised premises, and in the event such lien or liens are
filed, the same shall be immediately paid or transferred to security in
accordance with Florida statutes. However, any approval required under this
clause by the lessor shall not be unreasonably withheld, or delayed.

TWENTY THIRD: Lessee shall indemnify, defend and save the lessor harmless from
and against any and all claims, actions, damages, liability and expense in
connection with loss of life, personal injury and/or damage to property arising
from or out of any occurrence in, upon or at the leased premises or any part
thereof, or occasioned wholly or in part by any act or omission of Lessee, its
agents, contractors, subcontractors, materialmen, laborers, employees, or
concessionarires, except to the extent caused by Lessor. Lessee shall also pay
all costs, expenses and reasonable attorneys’ fees that may be incurred or paid
by Lessor in enforcing the covenants and agreements in the lease.

TWENTY FOURTH: Lessee agrees during the term hereof to maintain public liability
insurance on the building and premises in the amount of not less than
$500,000.00 per person and $1,000,000.00 per occurrence with a good and
reputable insurance company or companies acceptable to the lessor, and
authorized to do business in the State of Florida and name the Lessor as an
additional insured on said policy. The lessee, during the term hereof, shall pay
all premiums and assessments that become due on such policy always keeping the
same effective and in good standing. Lessee shall provide lessor with a copy of
the liability insurance policy described above. Lessor shall pay for an All Risk
insurance policy taken out by the lessor in the lessor’s name, on the building
at 4100 Revanswood Road and in the amount to cover the replacement cost of said
building from year to year.

TWENTY FIFTH: Lessee to provide keys to his part of the building, to the lessor,
so in the event of a fire or other emergency lessor will have access to the
building to protect same. Lessor assumes liability for the misuse of the keys
which he possesses.





3




--------------------------------------------------------------------------------







TWENTY SIXTH: Lessee shall not erect signs or paint any signs on the building,
however lessee may erect a sign on the existing(          )poles on the front
parking area. All subject to approval by lessor and all materials for said sign
are to be supplied and installed by the lessee.

TWENTY SEVENTH: If the lessor’s insurance company elects to cancel its All Risk
Policy due to the lessees negligence to poor housekeeping, lessor (after notice
to lessee specifying the default and affording lessee an opportunity to cure)
has the option to cancel this lease, or if lessor chooses to substitute
insurance from another company and any increase is to be paid by lessee.

TWENTY EIGHTH: The lessee will be responsible for all ordinary and routine
interior and exterior maintenance of his part of the building, except for the
roof and structural integrity of premises. Lessee is also responsible for areas
in roof or walls where openings have been made for ducts, pipes etc., also for
the maintenance of the lawn and grounds in his area by a “Lawn Care Service”.
Lessee to supply his own dumpster for trash and pay for its removal on a current
basis. Lessee to supply his own telephone system. Lessee agrees that any office
or warehouse additions, electrical and air lines, are to remain on the premises
at the lessors discretion at the termination of lease. Or must be removed by
lessee at his cost, if lessor so decides. Lessee is responsible for electric
bill on meters that cover his. area.

TWENTY NINTH: A rubbish or trash container or containers shall be supplied by
lessee at his expense and placed in an area or areas designated by the lessor.
Lessee must abide by all EPA regulations and take responsibility for their
assessments.

THIRTIETH: The parties acknowledge that after a heavy rain water collects in the
loading-dock areas and will drain off with a few haours. Lessor and Lessee agree
to acknowledge this condition with no improvements or rectification to be made
by lessor.

THIRTY FIRST: It is understood between the lessor and the lessee that if the
County is going to condem the front part of the property on Ravenswood Road for
the purpose of widening Ravenswood Road and the lessor and lessee agree the any
and all damages for the loss of the land and any damage to the remainder will be
awarded only to the lessor and no claim shall be made by the lessee in
connection with the proposed condemnation, with no allowance for lessee moving
or relocation expenses or loss of leasehold improvements; which eminent domain
proceeding the lessee has been made aware of and the lessee further understands
that the lessee will lose a row of parking spaces and that this will not
constitute a default in the lease on the part of the lessor and will not allow
the lessee to cancel the lease or to otherwise claim damages for the loss of the
parking spaces. Lessor shall provide additional parking equivalent to the number
of spaces lessee shall lose under said condemnation proceeding on the west along
Ravenswood Road, at such location on the property owned by the lessor as the
lessor designates.

THIRTY SECOND: Lessee understands and agrees that he is not entitled to collect
any monies from the sign that has been installed on the lessor’s property by a
national advertising company.

THIRTY THIRD: No vehicles are to be parked or driven on the front lawn because a
drain field is located there. The front paved parking area is reserved for
parking for the benifit of lessee of bays A & B.

THIRTY FOURTH: Lessor acknowledges that all bathroom plumbing, all overhead
garage doors and entrance doors are in good working order at the time lessee
takes possession. Any repairs will be paid by lessor and subsequently maintained
by the lessee.

THIRTY FIFTH: Ingress and egress must be provided at all times to the east
property. No blockage by materials or vehicles

5-20-99

          

/s/ Richard Bulow

DATE

 

Mr. Richard Bulow

 

 

LESSOR

 

 

 

5-20-99

 

/s/ Thomas P. Cooper

DATE

 

V.P. – Legal Affairs

 

 

LESSEE





4




--------------------------------------------------------------------------------







PROPOSED BUILDING PLANS FOR BILL FUNDERBURK




This plan to be developed further so to be accepted by Dania Bldg. Dept and
detailed sufficiently for the building trades to work with.

This rough draft is only ment to indicate what it will take to safisify this
lease

[BUILDING PLANS]

Washrooms to be remodeled and air conditioning supplied

Offices, Int. Design and Record Storage to be air conditioned

All interior to be metal & fire rated doors





5




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have hereunto executed this instrument
for the purpose herein expressed, the day and year above written.

Signed, sealed and delivered in the presence of :

/s/ William V. Freduful

          

/s/ Richard Bulow

(Seal)

 

 

Richard Bulow

 

 

 

 

 

As to Lessor

 

Lessor

(Seal)

 

 

 

 

/s/ William V. Freduful

 

X /s/ Thomas P. Cooper

(Seal)

 

 

Gulfstream International Airlines Inc.

 

 

 

by Thomas P. Cooper VP – Legal Affairs

(Seal)

As to Lessee

 

Lessee

 




STATE OF Florida

 

)

 

ss:

)

County of Broward

 

)




Before me, a Notary Public in and for said State and County, personally came
Thomas P. Cooper & Richard Bulow to me well known and known to be the persons
  named in the foregoing lease, and
                                                      acknowledged that
                                                      executed the same for the
purpose therein expressed.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
  20            day of May                , 1999.

 

                 

 X /s/ Elizabeth Ann Lerner

 

 

 

[SEAL]

 

Elizabeth Ann Lerner

 

 

Notary Public

 

 

 

This Instrument prepared by:

 

My commission expires  1-13-01

Address

 

 





6










--------------------------------------------------------------------------------







[RICHARD BULOW LETTERHEAD]




June 21, 2004

Fax # 561 966 8000




Gulfstream International Airlines

1815 Griffin Road Suite 400

Dania, Florida 33004

Thomas P Cooper

Sr. Vive President- Legal Affairs

Fax # (954) 266 3030

Re:

Lease Renewal on 4100 Ravenswood Road Dania Florida, between Richard Bulow
(owner) and Gulfstream International Airlines

Dear Mr. Cooper:

As per your letter of June 3, 2004, we are extending your property lease at 4100
Ravenswood Road Dania, Florida that ended June 14th 2004 for an additional (18)
eighteen months to December 31st 2005. All terms are to remain the same except
we will leave the present rent rate ($3,311.60 per mo.) stand for another year.
On July 15th 2005 the CPI will then be applied.

In consideration for this arrangement, you will contact your bank to make
Electronic Transfer payments direct to our checking account,starting July 15th
2004.

The ACH electronic transfer Routing Number is 063000047 at Bank Of America 100
JFK Drive, Atlantis, Florida 33462

Our checking account number is 001442346195 % Richard L Bulow. Please note we
will discontinue monthly statements, instead issue annual statements at the end
of each lease year.

Kindly have Mr. Thomas Cooper sign below and notarize and return one copy to me.

Sincerely Yours

/s/ Richard Bulow

Richard Bulow (Owner)

            

/s/ Thomas Cooper

seal

 

 

Leasse

Thomas Cooper (Title)

 

 

 

 

Chairman & CEO

 

Notarised by:

 

Date June 22, 2004

 

 

 

 

 

 

 

/s/ Elizabeth Ann Lerner

 

 

 

 

Elizabeth Ann Lerner

 

[SEAL]

 

 








7








